Citation Nr: 0105560	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

A review of the veteran's service medical records reveals 
that the veteran was seen several times for right ankle 
sprains and once for a left ankle sprain.  The veteran was 
also seen several times for complaints that involved both his 
right and left knees, and in the fall of 1977, bilateral 
chondromalacia of the patellae was diagnosed, although x-ray 
evidence did not confirm this diagnosis.  The veteran also 
complained of left hip pain throughout 1976.  A December 1976 
x-ray study of the 
left hip was normal.  The veteran sought treatment once, in 
December 1977, for his shoulders, after lifting a heavy box.  
The diagnosis at that time was acute traumatic myositis.  The 
veteran also intermittently complained of back pain from 
October 1975 to December 1976.  A December 1976 x-ray study 
of the veteran's back was normal.  The veteran separated from 
service in July 1978.  The veteran's separation examination 
is not of record, and the veteran testified at his March 2000 
RO hearing that he was still experiencing symptoms of his 
various injuries when he got out of service.  (Transcript 
(T.) at 5).

A review of the post-service medical evidence of record 
reveals that the veteran injured his back in October 1979, 
while working for United Parcel Service.  It was noted at 
that time that the veteran had not had any previous back 
injury or problem.  The veteran also had another industrial 
accident in August 1996, when he injured his left shoulder 
pulling and changing a motor.  He underwent a resection of 
the acromioclavicular joint and distal clavicle in October 
1997.  Current diagnoses of record include chronic arthralgia 
of multiple joints, bilateral shoulder tendinitis, and low 
back pain.

To date, no VA orthopedic examination has been conducted and 
no opinion given as to the relationship, if any, between the 
veteran's various current musculoskeletal disorders and his 
service, including the numerous episodes documented in the 
veteran's service medical records.  In this respect, the 
Board notes that in a claim for disability compensation, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Therefore, in light of the above, the issues of entitlement 
to service connection for a bilateral ankle disorder; 
entitlement to service connection for a bilateral knee 
disorder; entitlement to service connection for a bilateral 
hip disorder; entitlement to service connection for a 
bilateral shoulder disorder; and entitlement to service 
connection for a back disorder will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 2000 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's ankles, knees, hips, 
shoulders, and back, should be obtained 
and incorporated into the veteran's 
claims file.  This should also include 
any available treatment records, 
regardless of date, not already 
incorporated into the claims file 
identified by the veteran in a January 
1999 statement, in which he listed four 
providers (Osteopathic Family Medicine 
Clinic, Fort Worth Orthopedic Surgery and 
Sports Medicine, Family Healthcare 
Associates of Northeast Tarrant County, 
and North Hills Family Practice).  The RO 
must document its actions in this regard 
and any and all responses received.

2.  The RO should also request from the 
National Personnel Records Center (NPRC) 
a complete copy of the veteran's service 
medical records.  The RO must document 
its actions in this regard and any 
response received.  If no response is 
received from NPRC after a reasonable 
time, the RO should submit another 
request for records, again documenting 
its actions.

3. A VA orthopedic examination should be 
scheduled and conducted in order to 
determine the nature and onset of the 
veteran's various musculoskeletal 
disorders that affect his ankles, knees, 
hips, shoulders, and back and to clarify 
the various diagnoses of record.  All 
suggested studies should be performed, 
and the examiner should obtain a detailed 
medical history from the veteran as to 
his various musculoskeletal disorders.  
All findings should be recorded in 
detail.

Additionally, the examiner should offer 
an opinion as to each of the veteran's 
claimed musculoskeletal disorders as to 
whether it is at least as likely as not 
that any or all are related to his 
service, including the various episodes 
documented in the veteran's service 
medical records.  Alternatively, the 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that the veteran's two post-service 
industrial accidents involving the back 
and the left shoulder are the cause of 
the veteran's current back disorder and 
left shoulder disorder, however 
diagnosed.

The examiner should provide the rationale 
for any opinions expressed.  If the 
examiner cannot offer an opinion without 
resort to speculation, he or she should 
so state.

4.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

5.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

6.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the respective examiner for 
corrective action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a 
bilateral ankle disorder, a bilateral 
knee disorder, a bilateral hip disorder, 
a bilateral shoulder disorder, and a back 
disorder, considering all pertinent law 
and regulations, in light of any 
additional service medical records and 
treatment records obtained and the 
examination report and any opinions 
expressed therein.  

If the veteran's claim remains in a 
denied status as to any issue on appeal, 
he and his representative should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




